Citation Nr: 0703476	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1986 and 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision, the RO denied service connection for 
residuals of low back injury and a nervous condition, to 
include post-traumatic stress disorder (PTSD). 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that she developed a low back disability 
after experiencing a low back injury during service.  The 
veteran's service induction examination is not available.  
September 1987 service medical records indicate the veteran 
sought treatment for low back pain after she slipped on a 
flight of stairs and struck her back.  A low back sprain was 
diagnosed.  In February 1990, the veteran reported recurrent 
back pain on her personal report of medical history.  The 
examiner noted that the veteran was hospitalized for back 
pain in 1984 and that her last episode of back pain occurred 
one month before.  An examination of her spine was performed 
and no abnormalities were noted.  A VA examination has not 
been afforded the veteran.  

The veteran contends that she currently suffers from PTSD and 
depression as a result of a sexual assault committed by a 
fellow serviceman.  Because the veteran is alleging physical 
and sexual abuse, the special provisions of VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III (Aug. 1, 2006), 
regarding personal assault must be considered.  When there is 
no indication in the military record that a personal assault 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish 
that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): sudden requests that a 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without apparent reason; or 
changes in performance or performance evaluations.  M21-1, 
Part III, Subpart iv, Chapter 4, Section H(c).  This approach 
has been codified at 38 C.F.R. § 3.304(f) (3). See also 
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998).

Although the veteran's service medical records have been 
associated with the claims file, her service personnel 
records have not been requested.  She has not been afforded a 
VA examination to determine the nature and etiology of any 
psychiatric disability present.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and inform her that she may submit any 
other corroborating evidence she may have 
pertaining to alleged stressors 
experienced during her service.  
The veteran should be advised that a 
meaningful research of her stressors will 
require her to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that she may submit any other evidence to 
verify her alleged stressors from 
military as well as nonmilitary sources, 
to include "buddy" statements and 
relatives.  The RO should assist the 
appellant in obtaining such evidence, 
as appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Part III(as 
codified in 38 C.F.R. § 3.304(f)(3)) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising her of the steps 
necessary to verify her non-combat 
stressors.

2.  The RO must request the veteran's 
service personnel records.  Document all 
attempts to obtain those records in the 
claims folders and continue attempts to 
obtain them until it is reasonably 
certain that further attempts would be 
futile or it is reasonably certain that 
the records do not exist.

3.  If indicated by the appellant's 
response, the RO should forward a summary 
of the veteran's claimed in-service 
stressors and copies of her service 
personnel records to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and request JSRRC to attempt to 
verify the claimed stressors.  

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  
In rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  
If official service records or 
alternative records corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  If the 
RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any back disability.  All 
testing deemed appropriate should be 
done.  For each back disability found, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater it is related to the back sprain 
noted in service.  

7.  After completion of the above, the RO 
should readjudicate the issues of service 
connection for psychiatric disability, 
including PTSD and a back disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
her representative an adequate 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


